ON APPLICATION FOR REHEARING
liThe applications for rehearing of the intervenor, Brennan’s Claims LLC, and Edward Tuck Colbert and Kenyon & Kenyon, LLP, are denied.
Our decision of 25 September 2013 dismissed only the appeal of the trial court’s order granting an appeal of the 7 March 2013 order. The trial court was without authority to dismiss the underlying appeal on 7 March 2013, having been divested of jurisdiction of the case. (The motion to dismiss the appeal should have been filed in this court, not the trial court, for our action.) Our 25 September 2013 decision does not address the appeal of the matters appealed in case number 2012-CA-0145, wherein our decision remanded the case to the trial court for completion of the record “to include the transcripts of all proceedings as well as all documents filed in the trial court in Brennan Inc. v. Edward Tuck Colbert, Kenyon & Kenyon, Leon Rittenberg, Jr., and Baldwin Haspel, L.L.C., FINIA Baldwin & Haspel, Civil District Court, Orleans Parish, Case # 1205-08471 [sic]; Division “K-5.” Once re-docketed with the missing transcripts and documents under a new docket number in the court, that appeal may proceed and Brennan’s Inc. may then ask this court to dismiss its appeal.